EXHIBIT 99.1 Concurrent Computer Corporation Announces Nasdaq Deficiency Notice ATLANTA, Ga.– December 28, 2007– Concurrent Computer Corporation (Nasdaq:CCUR) announced today that it received a notification letter from the Nasdaq Stock Market on December 26, 2007, indicating that for 30 consecutive business days preceding the date of the letter, the bid price of Concurrent’s publicly held shares had closed below the $1.00 per share minimum bid price required for continued inclusion on the Nasdaq Global Market pursuant to Nasdaq Marketplace Rule 4450(a)(5). In accordance with Nasdaq Marketplace Rule 4450(e)(2), Concurrent has one-hundred eighty calendar days, or until June23, 2008, to regain compliance with the minimum bid price rule.If, at any time prior to June23, 2008, the bid price of the Concurrent’s publicly held shares closes at $1.00 or more for 10 consecutive business days, Concurrent will regain compliance.If compliance cannot be demonstrated by June23, 2008, then Nasdaq will provide written notification that Concurrent’s securities will be delisted.At that time, Concurrent will be permitted to appeal Nasdaq’s determination to a Listing Qualifications Panel or apply to transfer its securities to the Nasdaq Capital Market.If Concurrent meets the initial listing criteria and its transfer application is approved, the Staff will notify Concurrent that it has been granted an additional 180-calendar day compliance period in order to regain compliance with a minimum $1.00 per share bid price requirement.Currently, Concurrent meets the initial listing criteria (other than the bid price) for listing on The Nasdaq Capital Market, including the requirement for stockholders’ equity of at least $5 million.As of September 30, 2007, Concurrent’s stockholders’ equity was approximately $48.5 million. “I want to reassure our shareholders, employees and customers that this notice from NASDAQ is strictly due to the stock price and we expect to avoid delisting.In the past three quarters, we have generated cash from operations, and produced a solid balance sheet ending our first fiscal quarter with over $26 million in cash.In the same period we improved margins to 53% and continued our cost reduction efforts.We settled two legal matters favorably, and announced key wins in both our real time business and or video-on-demand business.We believe our MediaHawk 4500 system restored our place as a technology leader in VOD with key ‘Start Over’ deployments at Bright House Networks and Time Warner Cable and a major new market win with Cox in Arizona,” said Gary Trimm, Concurrent president and chief executive officer. “We believe we are well-positioned with products, people, and services to address the growth spurt we expect in VOD worldwide and our restructured real-time business is beginning to show growth opportunities.
